OPINION
BUSSEY, Judge:
Appellant, Patricia Ann Profit, hereinafter referred to as defendant, was charged, tried and convicted in the Municipal Court of the City of Tulsa, Oklahoma, Case No. T-73-11936, for the offense of Transporting Another to a House for the Purpose of Prostitution. Her punishment was fixed at a'term of thirty (30) days in the City Jail. From said judgment and sentence, a timely appeal has been perfected to this Court.
As this cause requires reversal for a new trial, we do not deem it necessary to recite the facts. We have diligently searched the record and find that the same does not contain the ordinance under which the defendant was tried and convicted. We are therefore of the opinion that the judgment and sentence appealed from must be, and the same hereby is, REVERSED AND REMANDED. See, Goomda v. City of Oklahoma City, Okl.Cr., 506 P.2d 991 (1973), where this Court held in the Syllabus :
“On a review of a municipal court judgment the Court of Criminal Appeals will not take judicial notice of an ordinance involved, . . . . Such ordinance must be reflected in the record, . or the wording must have been agreed to by the parties and stipulation entered in the record during trial.”
See also, Cooper v. Oklahoma City, Okl.Cr., 509 P.2d 910 (1972), Johnson v. State, Okl.Cr., 504 P.2d 901 (1972), and Simmons v. Oklahoma City, Okl.Cr., 429 P.2d 530 (1967).
Judgment and sentence reversed and remanded.
BRETT, P. J., and BLISS, J., concur.